DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to for missing a period at the end of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19, 23, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MANTZIS (US 20180368583 A1).
As to claim 1, MANTZIS teaches a pocket spring core (Figure 2 teaches a core (14) made from sets (24) of pocketed springs (22).), comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Figure 4 and ¶0048 teach the pocketed springs (22) are a spring within a fabric pocket.), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figures 2 and 4 teach a frame element (34) that encloses a middle section (28) of pocketed spring elements along the outer circumference.), wherein the frame element is glued to several pockets of the plurality of pocketed spring elements (Figure 4 teaches the frame element (34) is attached at attachment point (36) to the pocketed spring middle row.  ¶0063 teaches that the first connections (36) can be a hot melt adhesive.), wherein the frame element is glued to the several pockets using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (¶0063 teaches that the first connections (36) can be a hot melt adhesive.)

As to claim 23, MANTZIS teaches the pocket spring core of claim 19, wherein each pocket of the several pockets has a cylindrical shape (Figure 2 shows a top/plan view of the assembly where the pocketed springs (22) have a cylindrical shape.), wherein the frame element is glued to a center region of a side of each pocket of the (Figure 4 teaches the first connection (36) is in the center region of a side of each pocket of the several pockets.)

As to claim 32, MANTZIS teaches the pocket spring core of claim 19, wherein the frame element is directly glued to the several pockets of the plurality of pocketed spring elements. (Figure 4 teaches the first connection (36) is formed as a direct connection between the frame (34) and the pocketed spring (22).)

As to claim 33, MANTZIS teaches a bedding or seating product (Figure 1 teaches a mattress (10).), wherein the bedding or seating product comprises the pocket spring core according to claim 19. (¶0046 teaches the mattress (10) has a core (14).  Figure 2 teaches the core (14) comprises the frame elements (34) and assembly of claim 19.) 

Claims 19, 24-25, 29, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NORDQVIST (WO1996035355A1).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued to several pockets of the plurality of pocketed spring elements. (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)

As to claim 24, NORDQVIST teaches the pocket spring core of claim 19, wherein each pocket of the several pockets has a cylindrical shape, wherein the frame element is glued to a top region of a side of each pocket of the several pockets. (Figure 2 teaches the frame element (8) is glued to the top peripheral region of the pockets (4), and that the pockets (4) have a cylindrical shape.)

As to claim 25, NORDQVIST teaches the pocket spring core of claim 24, wherein a further frame element enclosing the arrangement of the plurality of pocketed spring elements along a circumference of the arrangement is glued to a bottom region of the side of each pocket of the several pockets. (Figure 2 teaches a further frame element (7) that is glued to the bottom peripheral portion of the pockets (4).)

As to claim 29, NORDQVIST teaches the pocket spring core of claim 19, wherein the frame element has a cross section comprising at least one of a group comprising: - a quadratic cross section, - a rectangular cross section, - a triangular cross section, - a trapezium cross section, - a polygonal cross section, - a circular cross section, - an ellipse cross section, and - an oval cross section. (Figures 3-4 teach that the frame element can have a cross section that is a circular cross section, or a rectangular cross section.)

As to claim 34, NORDQVIST teaches a method of manufacturing a pocket spring core, the method comprising: providing a plurality of pocketed spring elements, each of the plurality of the pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), positioning a frame element such that the frame element encloses an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement and the frame element is in contact with several pockets of the plurality of pocketed spring elements (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.  Page 4, Lines 1-9 teach the frame strip is placed, by a means, in contact with an upper and lower peripheral portion of the pockets (4).), and gluing the frame element to the several pockets of the plurality of pocketed spring elements (Page 4, Lines 5-10 teach the gluing of the frame to the upper and lower peripheral edges of the pockets.) using an adhesive selected from a group comprising: - a hot melt adhesive, - a polyurethane adhesive, and - an epoxy lime adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)

As to claim 35, method of claim 34, wherein the method is carried out to manufacture the pocket spring core. (Page 1, Lines 5-10 teaches the invention is carried out in order to create a spring pocket section for a bed.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 19, in view of STUMPF (US 4578834 A).
As to claim 20, NORDQVIST teaches pocket spring core of claim 19 wherein a hot melt adhesive is used. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not disclose that the hot melt adhesive is based on at least one of a group comprising: - polymer components including polyolefins, - linear low density polyethylene, - ethylene based semi-crystalline polymers, - isotactic polypropylene, - propylene based polymers, - styrene block copolymers, - ethylene ethyl acrylate copolymers, - polyamides, - polyesters, and - polyurethane reactive adhesives.
However, STUMPF teaches a hot melt adhesive used for upholstery making that contains polyamides. (Col. 3, Lines 50-52)
One of ordinary skill would have been motivated to substitute the known hot melt polyamide adhesive of STUMPF for the hot melt of NORDQVIST in order to provide an adhesive connection that is odorless and has sufficient “open” time to allow the joining to be completed, but not long enough to hinder the manufacturing operation. (STUMPF Col. 3, Lines 39-47)  NORDQVIST Page 2, Lines 5-6 teaches that the motivations of the invention are to manufacture the assemblies rapidly and efficiently, such that the incorporation of STUMPF’s hot melt would be advantageous for its drying speed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known hot melt polyamide adhesive of STUMPF for the hot melt of NORDQVIST because it has been held to be .

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of BURCKHARDT (US 20070129522 A1), further in view of WEMPE (US 20030121103 A1).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued to several pockets of the plurality of pocketed spring elements. (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not explicitly disclose a polyurethane adhesive.
However, BURCKHARDT teaches the use polyurethane as an adhesive. (¶0034 teaches the invention pertains to a two part polyurethane adhesive)
Further, WEMPE teaches that these types of adhesives are known to be used in the upholstery field. (¶0043 teaches the use of a polyurethane adhesive for a seat cushion application.)
One of ordinary skill would have been motivated to substitute the known polyurethane adhesive of BURCKHARDT for the adhesive of NORDQVIST in order to use an adhesive that has a long working time, rapid and bubble free curing, good adhesion, and only slight odor generation during the cure. (BURCKHARDT ¶0014)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known polyurethane adhesive of BURCKHARDT for the adhesive of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 21, NORDQVIST in view of BURCKHARDT and WEMPE teaches the pocket spring core of claim 19, wherein the polyurethane adhesive comprises a polyurethane adhesion based on isocyanate and polyolen. (BURCKHARDT, ¶0034 teaches the polyurethane adhesive contains isocyanate and a polyol.  Applicants specification Page 3 Lines 30-31 equate a polyolen and polyol for the composition of the adhesive.)

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1) in view of EAGLE (CN 1328307 C).
As to claim 19, NORDQVIST teaches a pocket spring core, comprising: a plurality of pocketed spring elements, each of the plurality of pocketed spring elements being formed of a pocket and at least one coil spring enclosed by the pocket (Page 3, Lines 10-12 teach that the spring carcass (1) is made from pocketed spring lengths (2).  Lines 15-20 teach that the lengths (2) are made from springs inside pockets (4).), and a frame element enclosing an arrangement of at least a subset of the plurality of pocketed spring elements along a circumference of the arrangement (Figure 1 teaches a frame element (7) that runs along top and bottom of the circumference of the assembly.) , wherein the frame element is glued to several pockets of the plurality of pocketed spring elements. (Page 4, Lines 5-9 teaches that the frame strips (8) are joined to the peripheral edges of the pockets by gluing.) wherein the frame element is glued to the several pockets using an adhesive. (Page 5, Lines 3-5 teach the use of hot melt adhesive for the gluing technique.)
NORDQVIST does not explicitly disclose an epoxy lime adhesive.
However, EAGLE teaches an epoxy lime adhesive that is used to join a foam member to a frame member. (Page 1, Paragraph 2 “The present invention…” states that the epoxy adhesive is for attaching a foam insert to a metallic object, and later says that the metallic object is a frame member for a vehicle.  On Page 4 of the translation, the final paragraph states that the filler for the epoxy can be a lime carbonate.)
One of ordinary skill would have been motivated to substitute the known epoxy lime adhesive of EAGLE for the adhesive in NORDQVIST in order to use an adhesive that is expandable (to fill the space between the frame and spring pockets of NORDQVIST) that produces an optimum chemical adhesion and improved wearing quality (EAGLE, Page 1, Paragraph 3 “Therefore the progess….”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known epoxy lime adhesive of EAGLE for the adhesive in NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 22, NORDQVIST in view of EAGLE teaches the pocket spring core of claim 19, wherein the epoxy lime adhesive comprises a two-component epoxy glue. (EAGLE, On page 1 the final paragraph states that the composition includes an epoxy resin with a filler, which is interpreted as a two-component composition.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 24, in view of GROTHAUS (EP 2653070 B1).
As to claim 26, NORDQVIST teaches the pocket spring core of claim 24, wherein a frame element is placed along the top and bottom of the assembly. (Figure 1)
NORDQVIST does not explicitly disclose that a further frame element is glued to a center region of a side of each pocket of the several pockets.
However, GROTHAUS teaches a further frame element is glued to a center region of a side of each pocket of the several pockets. (Figure 3 teaches a further frame element (8) that is placed between the top and bottom frame elements (7) that is glued (see ¶0045).  This element (8) is placed on the central region of the pockets, and is interpreted as being glued there.)
One of ordinary skill would have been motivated to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST in order to provide a contact surface for fabric when the spring core is wrapped. (GROTHAUS ¶0025)
Therefore, it would have been obvious to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 19, in view of MOSSBECK (US 20110197367 A1).
As to claim 27, NORDQVIST teaches the pocket spring core of claim 19, wherein each pocket of the several pockets is made of fabric. (Page 3, Lines 19-21)
NORDQVIST does not disclose that the fabric is made by at least one of spunbonding and needlepunching.
However, MOSSBECK teaches the use of spun bonded fabric for the pocketed springs. (¶0008 teaches the use of spun bonded fabric for the pockets.)
One of ordinary skill would have been motivated to substitute the known spun bonded fabric of MOSSBECK for the fabric of NORDQVIST in order to use a fabric that has a low air permeability (MOSSBECK ¶0007) to provide a seating or bedding item that has a luxury feel that also avoids the negative heat retention characteristics of a latex pad. (MOSSBECK ¶0005)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known spun bonded fabric of MOSSBECK for the fabric of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 19, in view of FRAME (US 20110191962 A1).
As to claim 28, NORDQVIST teaches the pocket spring core of claim 19, wherein frame elements surround the spring core. (See Figure 1)
NORDQVIST does not disclose the frame element comprises a plurality of straight sections coupled to each other, so that each of the plurality of straight sections extends along a respective side of the arrangement of the plurality of pocketed spring elements.
However, FRAME teaches a frame element for a cushion arrangement that comprises a plurality of straight sections coupled to each other, so that each of the plurality of straight sections extends along a respective side of the arrangement of the plurality of pocketed spring elements. (Figure 4 teaches a frame (24) that surrounds coils (32).  ¶0016 states that the border (24) can comprise a number of individual members that are combined to form the encapsulating frame shape.)
FRAME also discloses in ¶0016 that the border can be one piece (as in NORDQVIST, or a number of pieces.
One of ordinary skill in the art would have been motivated to substitute the known multi piece border of FRAME for the single piece border of NORDQVIST as both borders are shown in FRAME of achieving the same result of housing the coils, while the multi piece frame can provide greater versatility for differently shaped coil assemblies.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known multi piece border of FRAME for the single piece border of NORDQVIST because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 19, in view of GROTHAUS (EP 2653070 B1).
As to claim 30, NORDQVIST teaches the pocket spring core of claim 19.
NORDQVIST does not disclose a cover sheet arranged along the frame element having a width larger than a width of the frame element.
However, GROTHAUS teaches a cover sheet arranged along the frame element having a width larger than a width of the frame element. (Figure 3 teaches a cover sheet (8) that is arranged along the frame elements (7) that is wider in the vertical direction than the frame elements.
One of ordinary skill would have been motivated to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST in order to provide a contact surface for fabric when the spring core is wrapped. (GROTHAUS ¶0025)
Therefore, it would have been obvious to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST because it has been 

As to claim 31, NORDQVIST teaches the pocket spring core of claim 19.
NORDQVIST does not disclose a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element.
However, GROTHAUS teaches a sheet layer arranged between the frame element and at least some of the plurality of pocketed spring elements, wherein one surface of the sheet layer is glued to the at least some of the plurality of pocketed spring elements and another surface of the sheet layer opposing the one surface of the sheet layer is glued to the frame element. (Figure 3 teaches a further sheet layer (8) that is placed between the top and bottom frame elements (7) and the pockets that is glued (see ¶0045).  This element (8) is placed on the central region of the pockets, and is interpreted as being glued there.  Since NORDQVIST already teaches fabric wrapped frame elements that are glued to fabric (of the pockets), the combination is interpreted as adding the sheet layer (8) of GROTHAUS to the glued frame elements of NORDQVIST, resulting in gluing the frame elements (as is disclosed in NORDQVIST) to the sheet, and the sheet to the pockets (as is disclosed in GROTHAUS).)
One of ordinary skill would have been motivated to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST in order to provide a contact surface for fabric when the spring core is wrapped. (GROTHAUS ¶0025)
Therefore, it would have been obvious to combine the known reinforcement band (8) of GROTHAUS with the frame assembly of NORDQVIST because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over NORDQVIST (WO1996035355A1), as applied in claim 34, in view of DIMARCO (US 20160066702 A1).
As to claim 36, NORDQVIST teaches the method of claim 34, wherein at least the steps of positioning and gluing are performed. (Page 4, Lines 1-10 teach the positioning and gluing occurs via a means, but does not disclose the means.)
NORDQVIST does not disclose that the steps are performed automatically by a manufacturing machine.
However, DIMARCO teaches steps of positioning and gluing are performed automatically by a manufacturing machine. (Figures 3-8 teach the positioning of a core (60) in a frame (62) for gluing. ¶0033-0037 describe the process where glue is applied to the bucket (62), interpreted as the analogous frame, and positioning of the frame and core occurs.)
One of ordinary skill would have been motivated to apply the known automated gluing and positioning technique of DIMARCO to the positioning and gluing method of NORDQVIST in order to automate the process to reduce workload on the worker and increase efficiency of the process.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known automated gluing and positioning technique of DIMARCO to the positioning and gluing method of NORDQVIST because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
FR2697420A1 teaches a frame around the middle of the pocketed springs. (Figures 1-2)
US20050251920A1 teaches frames that pass around the top and bottom of a pocketed spring arrangement. (Figure 2) 
US20130174344A1 teaches the use of a hot melt adhesive. (¶0035)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726